Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 14-20 have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to an isolated recombinant influenza virus having PA, PB1, PB2, NP, NS, M, NA, and HA viral segments, wherein i) at least one of the viral segments is a PB2 viral segment encoding PB2 with residue at position 540 that is not asparagine, a PA viral segment encoding PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a PB1 viral segment encoding PB1 with a residue at position 149 that is not valine, a residue at position 684 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, wherein the recombinant influenza virus has enhanced stability and/or enhanced replication relative to a corresponding recombinant influenza virus with a residue at position 540 in PB2 that is asparagine, a residue at position 180 in PA that is glutamine, a residue at position 200 in PA that is threonine, a residue at position 149 in PB1 that is valine, a residue at position 684 in PB1 that is glutamic acid or a residue at position 685 in PB1 that is aspartic acid; 11) at least one of the viral segments is a PB2 viral segment encoding PB2 with residue at position 540 that is not asparagine or a residue at position 712 that is not glutamic acid, and wherein at least one of the other viral segments is a PA viral segment encoding PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a PB1 viral segment encoding PB1 with a residue at position 149 that is not valine, a residue at position 684 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, wherein the recombinant influenza virus has enhanced stability and/or enhanced replication relative to a corresponding recombinant influenza virus with a residue at position 540 in PB2 that is asparagine, a residue in PB2 at position 712 that is glutamic acid, a residue at position 180 in PA that is glutamine, a residue at position 200 in PA that is threonine, a residue at position 149 in PB1 that is valine, a residue at position 684 in PB1 that is glutamic acid or a residue at position 685 in PB1 that is aspartic acid; or iii) the recombinant virus has two or more viral segments comprising a PB2 viral segment encoding PB2 with residue at position 540 that is not asparagine or a residue at position 712 that is not glutamic acid, a PA viral segment encoding PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a PB1 viral segment encoding PB1 with a residue at position 149 that is not valine, a residue at position 684 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, wherein the recombinant influenza virus has enhanced stability and/or enhanced replication relative to a corresponding recombinant influenza virus with a residue at position 540 in PB2 that is asparagine, a residue in PB2 at position 712 that is glutamic acid, a residue at position 180 in PA that is glutamine, a residue at position 200 in PA that is threonine, a residue at position 149 in PB1 that is valine, a residue at position 684 in PB1 that is glutamic acid or a residue at position 685 in PB1 that is aspartic acid that is free of the prior art of record.  There is no prior art that teaches or suggests an isolated recombinant influenza virus having viral segments with the claimed limitations of the present invention.

2.	The amendment to the claims further clarifies the claimed subject matter.
Claims 14-20 are rejoined with the elected product.  The restriction between the two is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648